DETAILED ACTION
Status of Claims
This action is in reply to the application filed on 25 March, 2021.
Claims 1 – 18 are currently pending and have been examined.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1 – 18 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention. Where applicant acts as his or her own lexicographer to specifically define a term of a claim contrary to its ordinary meaning, the written description must clearly redefine the claim term and set forth the uncommon definition so as to put one reasonably skilled in the art on notice that the applicant intended to so redefine that claim term. Process Control Corp. v. HydReclaim Corp., 190 F.3d 1350, 1357, 52 USPQ2d 1029, 1033 (Fed. Cir. 1999). The term “episode of care” in claims 1, 11 and 17 is used by the claim to mean “validated procedures included in any provider claim, including an activation procedure and any other procedure, that has a procedure date that occurs after the date of the first procedure” while the accepted meaning is “validated procedures included in any provider claim, including an activation procedure and any other procedure, that has a procedure date that occurs after the date of the first procedure; where the procedures included in an episode of care are for the treatment of a particular medical condition” The term is indefinite because the specification does not clearly redefine the term. The claims allow for procedures to be assigned to an episode of care irrespective of whether the procedures are for treating the same medical condition as the activation procedure.
Claims 11 – 18 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention. Claims 11 and 17 recite: “determining that each procedure of the first group complies with the payor and provider contract information” and also that the server “send an invalidity notification when the first group of one or more procedures does not comply with the payor and provider contract”. These two limitations are in conflict with each other. A procedure cannot be determined to comply, and then also be determined to not comply. Appropriate correction and/or clarification is required.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

The following rejection is formatted in accordance with the 2019 Revised Patent Subject Matter Eligibility Guidance (7 January, 2019) and the October 2019 Update: Subject Matter Eligibility (17 October, 2019). 
In Alice, the Supreme Court re-iterated long held exclusions to patent eligibility under U.S.C. 101 including: laws of nature, natural phenomenon and abstract ideas. The Supreme Court and the Federal Circuit Court have also set forth precedential decisions that contain specific concepts that fall into the abstract idea category. The 2019 Revised Patent Subject Matter Eligibility Guidance issued on 7 January, 2019 by the USPTO provides groupings of subject matter that are considered abstract ideas including: “mathematical concepts” - (i.e. mathematical relationships, mathematical formulas or equations and mathematical calculations); “certain methods of organizing human activity” (i.e. fundamental economic principle and practices, commercial or legal interactions, managing personal behavior or relationships or interactions between people); and “mental processes” – (i.e. concepts performed in the human mind).
Claims 1 – 18 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e. a law of nature, a natural phenomenon, or an abstract idea), and does not include additional elements that either: 1) integrate the abstract idea into a practical application, or 2) that provide an inventive concept – i.e. element that amount to significantly more than the abstract idea.  The Claims are directed to an abstract idea because, when considered as a whole, the plain focus of the claims is on an abstract idea.
Claim 1 is representative. Claim 1 recites: 
A system for generating a single health care claim for a payor, comprising:
a first database configured to store payor, provider, episode, and procedure data, wherein the payor, provider, episode, and procedure data includes user defined parameters, and payor contract information and provider contract information;
a second database configured to store episode of care data, wherein the episode of care data includes one or more episodes of care;
a third database configured to store provider claims data, wherein the provider claims data includes procedure information associated with a provider claim; and
at least one server configured to:
receive, from a provider communication device, a provider claims file, wherein the provider claims file including provider claims data;
validate a first group of one or more procedures of the provider claims data, wherein validating the first group of one or more procedures includes determining that each procedure of the first group of one or more procedures complies with the payor contract information and the provider contract information, and 
store the first group of one or more validated procedures in the third database;
convert a second group of one or more procedures stored in the third database into an episode of care, wherein converting the second group of one or more procedures into the episode of care includes:
receiving, from the third database, a first procedure of the second group of one or more procedures, wherein,
the first procedure is associated with a patient, and
the first procedure includes a procedure date, wherein the procedure date includes a date of service for the first procedure,
designating the first procedure as an activation procedure, wherein the activation procedure indicates a beginning of the episode of care,
receiving, from the third database, one or more second procedures of the second group of one or more procedures, wherein,
each of the one or more second procedures are associated with the patient, and
each of the one or more second procedures includes a procedure date, 
identifying that the procedure date for each of the one or more second procedures occurred after the procedure date of the first procedure;
linking the one or more second procedures to the activation procedure;
assigning, based on the user-defined parameters, the one or more second procedures to the episode of care, and
generating, at the at least one server, a claims system episode identifier for the episode of care;
storing the episode of care in the second database; and 
generate, in the at least one server, a claims system claim based on the episode of care,
wherein generating the claims system claim includes:
retrieving the episode of care from the second database,
including a fee amount in the claim system claim; and
assigning, to the claims system claim, the claims system episode identifier; and 
sending, over a data network, the claims data file to at least one payor.
Claims 11 and 17 recite similar limitations and include the following additional element:
STEP 1
The claims are directed to a system and a method which are included in the statutory categories of invention.
STEP 2A PRONG ONE
The claims, as illustrated by Claim 1, recite limitations that encompass an abstract idea including:
validate a first group of one or more procedures of the provider claims data, wherein validating the first group of one or more procedures includes determining that each procedure of the first group of one or more procedures complies with the payor contract information and the provider contract information,  and 
convert a second group of one or more procedures stored in the third database into an episode of care, wherein converting the second group of one or more procedures into the episode of care includes:
designating [a first procedure received from a database] as an activation procedure, wherein the activation procedure indicates a beginning of the episode of care,
identifying that the procedure date for each of the one or more second procedures [received from the database] occurred after the procedure date of the first procedure;
linking the one or more second procedures to the activation procedure;
assigning, based on the user-defined parameters, the one or more second procedures to the episode of care, and generating, at the at least one server, a claims system episode identifier for the episode of care;
generate, in the at least one server, a claims system claim based on the episode of care, wherein generating the claims system claim includes: retrieving the episode of care from the second database, including a fee amount in the claim system claim, and assigning, to the claims system claim, the claims system episode identifier.
in response to at least a portion of the first group of one or more procedures not complying with at least one of the payor contract information or the provider contract information, the at least one server is configured to automatically send an invalidity notification to a provider that relates to the at least a portion of the first group of the one or more procedures;

The claims, as illustrated by Claim 1, recite limitations that encompass an abstract idea within the “certain methods of organizing human activity” grouping – 
fundamental economic principles or practices including hedging, insurance, mitigating risk; 
commercial or legal interactions including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations; 
managing personal behavior or relationships or interactions between people including social activities, teaching, and following rules or instructions. 
The process of validating procedures for contract compliance, assigning procedures to an episode of care, and generating a claim – in order to “reduce costs” is process that merely organizes this human activity. This type of activity includes conduct that would normally occur when generating a claim for an episode of care. As such, the claims recite an abstract idea within the certain methods of organizing human activity grouping.
The claims, as illustrated by Claim 1, further recite limitations that encompass an abstract idea within the “mental processes” grouping – concepts performed in the human mind including observation, evaluation, judgment and opinion.  The specification discloses that validating procedures in claim data including comparing claim data to contract data. Such comparisons can be performed mentally. Similarly, designating an activation procedure is disclosed as being a user-defined input (0040). Once the date of the activating procedure is determined by user selection, the date of any additional procedures may be compared to the activating procedures date for later occurring procedures. Such comparisons can be performed mentally. Linking procedures to an episode of care is disclosed as assigning a common identifier. Comparing and linking data, is a process that, except for generic computer implementation steps, can be performed in the human mind. As such, the claims recite an abstract idea within the mental process grouping.
STEP 2A PRONG TWO
The claims recite additional elements beyond those that encompass the abstract idea above including:
A system for generating a single health care claim for a payor, comprising:
a first database configured to store payor, provider, episode, and procedure data, wherein the payor, provider, episode, and procedure data includes user defined parameters, and payor contract information and provider contract information;
a second database configured to store episode of care data, wherein the episode of care data includes one or more episodes of care;
a third database configured to store provider claims data, wherein the provider claims data includes procedure information associated with a provider claim; and
at least one server configured to:
receive, from a provider communication device, a provider claims file, wherein the provider claims file including provider claims data;
receiving, from the third database, a first procedure of the second group of one or more procedures, wherein, the first procedure is associated with a patient, and the first procedure includes a procedure date, wherein the procedure date includes a date of service for the first procedure,
receiving, from the third database, one or more second procedures of the second group of one or more procedures, wherein, each of the one or more second procedures are associated with the patient, and each of the one or more second procedures includes a procedure date, 
storing the episode of care in the second database;
store the first group of one or more validated procedures in the third database;
sending, over a data network, the claims data file to at least one payor.
However, these additional elements do not integrate the abstract idea into a practical application of that idea in accordance with considerations laid out by MPEP. (see MPEP 2106.05 a-c and e) Additional elements integrate the abstract idea into a practical application when they: encompass an improvement to the functioning of a computer or an improvement to another technology or technical field; use the abstract idea with a particular machine or manufacture that is integral to the claim; transform an article to a different state or thing; or recite meaningful limitations beyond linking the abstract idea to a particular technological environment. Additional limitations do not integrate the abstract idea into a practical application when they merely serve to link the use of the abstract idea to a particular technological environment or field of use; i.e. merely uses the computer as a tool to perform the abstract idea; or recite insignificant extra-solution activity (see MPEP 2106.05 f - h). 
The server, provider communication device and databases are recited at a high level of generality such that it amounts to no more than instructions to apply the abstract idea using a generic computer component. These elements merely add instructions to implement the abstract idea on a computer, and generally link the abstract idea to a particular technological environment. Similarly, receiving/retrieving/sending data is an insignificant extra-solution activity – i.e. a data gathering step. Storing data is an extra-solution activity. Nothing in the claim recites specific limitations directed to an improved computer system, processor, memory, network, database or Internet. Similarly, the specification is silent with respect to these kinds of improvements. A general purpose computer that applies a judicial exception by use of conventional computer functions, as is the case here, does not qualify as a particular machine, nor does the recitation of a generic computer impose meaningful limits in the claimed process. (see Ultramercial, Inc. v. Hulu, LLC, 772 F.3d 709, 716-17 (Fed. Cir. 2014)). As such, the additional elements recited in the claim do not integrate the abstract claim process into a practical application of that process.
STEP 2B
The additional elements identified above do not amount to significantly more than the abstract claim process. Receiving/retrieving/sending information, for example over a network, is a well-understood, routine and conventional computer function – i.e. receiving or transmitting data over a network as in Symantec, TLI, OIP and buySAFE. Similarly, storing and retrieving information from memory is a routine and conventional computer function as in Versata and OIP Tech.
The additional structural elements or combination of elements in the claims, other than the abstract idea per se, amount to no more than a recitation of generic computer structure (i.e. a server, provider communication device, and database). Each of the above components are disclosed in the specification as being purely conventional and/or known in the industry. Because the specification describes these additional elements in general terms, without describing particulars, Examiner concludes that the claim limitations may be broadly, but reasonably construed, as reciting well-understood, routine and conventional computer components and techniques. The specification describes the elements in a manner that indicates that they are sufficiently well-known that the specification does not need to describe the particulars in order to satisfy U.S.C. 112. Considered as an ordered combination the limitations recited in the claims add nothing that is not already present when the steps are considered individually. As such, the additional elements recited in the claim do not provide an inventive concept or recite significantly more that the abstract information retrieval process.
Claims 11 and 17 further recite:
the at least one server is configured to automatically send an invalidity notification to a provider that relates to the first group of the one or more procedures in response to at least one of the payor information not complying with the payor contract information, the provider information not complying with the provider contract information, or at least a portion of the first group of one or more procedures not complying with the payor contract information and the provider contract information. (or similar wording)
The limitation requires sending a notification when procedures do not comply with a contract. Determining if the procedures do not comply is a fundamental economic activity that can be performed mentally, as above. Providing a notification is an extra-solution activity that uses conventional techniques to send notifications.
The dependent claims add additional features including those that merely serve to further narrow the abstract idea above including: types of data in a claim (2); types of parameters (6); type of claims (7); unique identifier (8); type of remittance file (15); type of claim file (16); those that recite additional abstract ideas including generate analytics (10, 14); match claim to remittance (13); those that recite well-understood, routine and conventional activity or computer functions including: assigning or entering data (3 - 5); import and store data (9, 10, 12, 14, 18); those that recite insignificant extra-solution activities; or those that are an ancillary part of the abstract idea. The limitations recited in the dependent claims, in combination with those recited in the independent claims add nothing that integrates the abstract idea into a practical application, or that amounts to significantly more. These elements merely narrow the abstract idea, recite additional abstract ideas, or append conventional activity to the abstract process. As such, the additional element do not integrate the abstract idea into a practical application, or provide an inventive concept that transforms the claims into a patent eligible invention.
The apparatus claims are no different from the method claims in substance. “The equivalence of the method, system and media claims is readily apparent.” “The only difference between the claims is the form in which they were drafted.” (Bancorp). The method claims recite the abstract idea implemented on a generic computer, while the apparatus claims recite generic computer components configured to implement the same idea. Specifically, Claims 1 – 16 merely add the generic hardware noted above that nearly every computer will include. The apparatus claim’s requirement that the same method be performed with a programmed computer does not alter the method’s patentability under U.S.C. 101 (In re Grams). Therefore, the claims are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.


CONCLUSION
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US PGPUB 2012/0215563 A1 to Lassen et al. discloses a system and method for bundled healthcare pricing including linking all healthcare services and claims to a specific episode of care defined by a master claim.
“Episode of Care Payments Funding care across the spectrum”; UBC Centre for Health Services and Policy Research; March, 2014 discloses single claims submission for an episode of care.
Any inquiry of a general nature or relating to the status of this application or concerning this communication or earlier communications from the Examiner should be directed to John A. Pauls whose telephone number is (571) 270-5557.  The Examiner can normally be reached on Mon. - Fri. 8:00 - 5:00 Eastern.  If attempts to reach the examiner by telephone are unsuccessful, the Examiner’s supervisor, Robert Morgan can be reached at (571) 272-6773.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal/pair.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866.217.9197.
Official replies to this Office action may now be submitted electronically by registered users of the EFS-Web system.  Information on EFS-Web tools is available on the Internet at: http://www.uspto.gov/patents/process/file/efs/guidance/index.jsp.  An EFS-Web Quick-Start Guide is available at:  http://www.uspto.gov/ebc/portal/efs/quick-start.pdf.
Alternatively, official replies to this Office action may still be submitted by any one of fax, mail, or hand delivery.  Faxed replies should be directed to the central fax at (571) 273-8300.  Mailed replies should be addressed to “Commissioner for Patents, PO Box 1450, Alexandria, VA  22313-1450.”  Hand delivered replies should be delivered to the “Customer Service Window, Randolph Building, 401 Dulany Street, Alexandria, VA  22314.”
/JOHN A PAULS/Primary Examiner, Art Unit 3626                                                                                                                                                                                                                                                                                                                                                                                                                
Date: 11 October, 2022